Citation Nr: 0404605	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, 
right knee, currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia, 
left knee, currently evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from June 1968 to January 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) in St. Petersburg, Florida, denied an increased rating 
for bilateral chondromalacia, then rated zero percent.  In a 
June 1999 rating decision, the RO awarded separate increased 
ratings of 10 percent for right knee chondromalacia and left 
knee chondromalacia, each effective from the date of receipt 
of the veteran's claim in November 1998.  However, the issues 
of entitlement to ratings in excess of ten percent for right 
knee chondromalacia and left knee chondromalacia remain 
before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that, in an undated statement associated with 
his appeal status election form, filed in January 2001, the 
veteran appears to raise the issue of entitlement to service 
connection for a sinus disorder.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran's disability from right knee chondromalacia 
is manifested by subjective complaints of knee pain, 
instability and weakness, with clinical findings of full 
extension, flexion to 120 degrees, with crepitus and sub 
patellar tenderness, with findings of minimal anterior drawer 
sign, without X-ray findings of degenerative joint disease, 
and without clinical findings of lateral instability or 
posterior drawer.  

4.  The veteran's disability from left chondromalacia is 
manifested by complaints of knee pain, instability and 
weakness, with clinical findings of full extension, flexion 
to 120 degrees, crepitus with motion and sub patellar 
tenderness, without clinical findings of lateral instability 
or subluxation, and without X-ray findings of arthritis.


CONCLUSIONS OF LAW

1.  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

2  The criteria of a rating in excess of 10 percent for 
chondromalacia, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2003).

3.  The criteria of a rating in excess of 10 percent for 
chondromalacia, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When utilizing the rating schedules, when 
an unlisted condition is encountered, the VA is permitted to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

Service medical records show that the veteran had repeated 
treatment for bilateral knee pain diagnosed several times as 
chondromalacia.  At the time of his medical examination for 
separation from service, an examiner noted as part of the 
veteran's significant interval history, arthritis and painful 
joints, both knees, with occasional recurrences of pain.  
However, the examiner indicated that the veteran's knees were 
clinically normal.

When the veteran underwent a VA examination in March 1980, 
his complaints included tenderness in his knees, with pain 
and swelling when kneeling.  The veteran had full range of 
motion in both knees.  The reported diagnosis was history of 
synovitis in both knees.

The veteran was granted entitlement to service connection for 
bilateral chondromalacia patella by a March 1980 rating 
decision.  The associated disability was rated zero percent.  
Based on a claim the veteran filed on November 18, 1998, the 
RO denied increased ratings veterans' knee disorders in a 
February 1999 rating decision.  The veteran filed a timely 
notice of disagreement with that decision.

Subsequently, in a June 1999 rating decision, the RO awarded 
increased ratings of 10 percent for chondromalacia of the 
right knee and 10 percent for chondromalacia of the left 
knee, effective from November 18, 1998.  In so doing, the RO 
evaluated the veteran's knee disabilities utilizing 
Diagnostic Code 5257.  Under that diagnostic code, knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).  

The veteran underwent a VA examination in January 1999.  He 
told the examiner that he had anterior knee pain bilaterally, 
and equally.  His knee pain was exacerbated with walking as 
well as ascending and descending stairs.  According to the 
examiner's report, the veteran denied significant swelling, 
catching, locking, popping, or giving way in his knees.  
Examination of the knees revealed anterior and patellofemoral 
knee pain with no evidence of any medial or lateral joint 
line tenderness.  The knees were stable to varus and valgus 
stressing, as well and anterior and posterior drawer 
stressing.  Range of motion of the knees was described as 
"full range of motion" from 0 to 130 degrees bilaterally.  
X-rays of the veteran's knees showed normal bone density and 
architecture.  There was no evidence of osteoblastic or 
osteolytic process.   The joint spaces were preserved without 
evidence of arthritic change.  There was no soft tissue 
swelling or calcification.  However, the examiner who 
conducted the clinical examination reported that the X-rays 
of the knees revealed minimal degenerative changes.  The 
reported diagnosis was bilateral anterior knee pain of likely 
patellofemoral etiology.

The veteran underwent another VA orthopedic examination in 
May 1999.  He complained of bilateral knee pain that was 
equal on both sides and that was exacerbated by walking and 
ascending and descending stairs.  The examiner noted that the 
veteran had pain and tenderness on palpation of the joint 
line over the patellofemoral joint.  According to the 
examiner, this was consistent with patellofemoral pain and 
chondromalacia of the bilateral knees.  According to the 
examiner, the veteran's bilateral knee pain significantly 
limited his  activity as far as ascending and descending 
stairs and any activity that would require him to descend 
down hill.  Further, according to the examiner, the veteran 
had periods of exacerbation with swelling and decreased range 
of motion, causing limitation of walking and occasional 
bilateral knee instability.

Outpatient treatment records dated in September, November,  
and December 2000 document outpatient treatment for the 
veteran's complaints of knee pain.  During the September and 
November 2000 treatment, an examiner noted lateral laxity in 
both knees and a sensation of weakness.  When the veteran was 
seen in March 2001, an examiner noted a diagnosis of 
chondromalacia patella, bilaterally, and right knee 
degenerative joint disease with anterior cruciate ligament 
laxity.  However, on examination, the veteran's knees had no 
varus or valgus deformity.  There was bilateral sub patellar 
crepitus.  The veteran had complaints of tenderness in the 
medial and lateral joint line of the right knee.  Physical 
therapy notes dated in March 2001 indicated that range of 
motion in both of the veteran's knees was from zero to 130 
degrees.  There was no varus or valgus laxity.  Anterior draw 
showed minor laxity bilaterally.  Posterior draw was negative 
bilaterally.

The veteran's knees were examined again during a VA 
examination in June 2002.  The veteran reported multiple 
episodes of his right knee "going out on him."  He reported 
similar episodes with his left knee.  The examiner reviewed 
operative notes from a 1983 arthroscopy that showed normal 
patellofemoral and medial and lateral compartments.  The 
operation included plica excision and lateral releases.  The 
veteran's current complaints were of some pain in his knees 
all of the time and a constant feeling that his knees would 
sublux on him.  On examination, the veteran's knees had full 
extension, and flexion to 120 degrees.  The examiner noted 
that there was some malalignment of the patellae.  There was 
mild tenderness on the undersurface of the patella with 
patella grind.  Apprehension test was negative bilaterally.  
There was no medial or lateral joint line tenderness and no 
instability to varus or valgus stress, or anterior or 
posterior drawer.  Multiple X-ray views of the knees showed 
no osseous abnormalities.  The examiner reported a diagnosis 
of chondromalacia patella, bilateral knees, with some 
possible subluxation of the patella.  The examiner commented 
that the veteran's current problems were a continuation of 
the problems he had while he was in the military and were 
moderate in intensity.

Based on a thorough review of the entire record, I conclude 
that the veteran's diability from right and left knee 
chondromalacia is not manifested by more than slight 
recurrent lateral instability or subluxation in either knee.  
Examinations of the veteran's knees in June and January 1999, 
and in June 2002, showed no varus or valgus instability and 
no posterior drawer sign. On one occasion, an examiner noted 
minor anterior laxity bilaterally.  However, no instability 
was noted at the time of the most recent VA examination, when 
the examiner specifically noted no instability to varus or 
valgus stress, and no anterior or posterior drawer.  
Therefore, I conclude that the veteran is not entitled to a 
rating in excess of 10 percent for either knee under 
Diagnostic Code 5257.

I have also considered the veteran's knee disabilities in the 
context of other diagnostic codes pertinent to rating knee 
disorders to determine if a higher, or separate compensable, 
rating is assignable pursuant to such other codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments 
associated with a veteran's service- connected disability may 
be rated separately unless they constitute the same 
disability or the same manifestation.).  Diagnostic Codes 
5260 and 5261 contemplate knee disability based on limitation 
of flexion and extension, respectively.  Under Diagnostic 
Code 5260, a 10 percent rating is assigned when flexion is 
limited to 45 degrees.  Higher evaluations may be assigned 
for greater degrees of limitation of flexion.  A 10 percent 
rating may also be assigned pursuant to Diagnostic Code 5261 
if extension of the leg is limited to 10 degrees.  Higher 
evaluations are warranted for higher degrees of limitation of 
extension.  In this case, the veteran does not have 
compensable knee disability based exclusively on limitation 
of motion, as both of his knees have been found to have full 
extension and flexion to at least 120 degrees.

Even without compensable limitation of motion in his knees, 
the veteran might be entitled to a compensable rating if 
there were X-ray findings of arthritis and some associated 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2003).  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25 
(2003).  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban, supra.

Under Diagnostic Coded 5003, degenerative arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  However, when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted that 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful motion 
of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
X-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied to the 
joint under Diagnostic Code 5003.

In this case, the preponderance of the evidence in the record 
supports a finding that that the veteran does not have 
arthritis in his knees.  Although one examiner interpreted a 
January 1999 X-ray as showing minimal degenerative changes, 
the radiologist who reviewed the X-rays concluded that the 
radiological findings were normal, without evidence of 
osteoblastic or osteolytic process.  Furthermore, it was 
reported in the June 2002 examination report that multiple 
radiographic views of the veteran's knees were without 
osseous abnormalities.  For these reasons, I find that the 
veteran does not have compensable knee disability under 
Diagnostic Codes 5260, 5261, or 5003.

Based on my review of the evidence as I have summarized 
above, I find that the veteran's disability from right knee 
chondromalacia is manifested by subjective complaints of knee 
pain, instability and weakness, with clinical findings of 
full extension, flexion to 120 degrees with crepitus and sub 
patellar tenderness, with findings of minimal anterior drawer 
sign, without clinical findings of lateral instability or 
posterior drawer, and without X-ray findings of arthritis.  
Further, I find that the veteran's disability from left knee 
chondromalacia is manifested by subjective complaints of knee 
pain, instability and weakness, with clinical findings of 
full extension, flexion to 120 degrees with crepitus and sub 
patellar tenderness, without clinical findings of lateral 
instability or posterior or anterior drawer, and without X-
ray findings of arthritis.  


Therefore, I conclude that the veteran is not entitled to a 
rating in excess of 10 percent for either his left or right 
knee disability, as there is no showing of more than slight 
recurrent subluxation or instability in either knee, nor does 
the veteran have compensable limitation of motion or 
limitation of motion with X-ray findings of arthritis.

In reaching its decision, I have considered the complete 
history of the disabilities in question as well as the 
current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (2003).  The functional 
impairment that can be attributed to pain, weakness, 
limitation of motion, and excess fatigability has been taken 
into account.  See DeLuca v. Brown, 8 Vet App 202 (1995).

The Court has held that pursuant to 38 C.F.R. § 4.40 (2003) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that a part which 
becomes painful on use must be regarded as seriously 
disabled.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the record does show that the veteran's 
service-connected knee disability from chondromalacia is 
manifested by pain in his knees with walking and ascending 
and descending stairs, without clinical findings of 
compensable limitation of motion, more than slight loose 
motion in the right knee, weakness, excess fatigability, 
incoordination, swelling, deformity, atrophy, instability of 
station, or interference with sitting, standing or weight 
bearing.  The veteran's subjective complaints of weakness in 
the knees and pain with walking and traversing stairs are 
adequately compensated by the 10 percent ratings currently in 
effect and do not provide a basis for a rating in excess of 
10 percent in the context of 38 C.F.R. § 4.45, DeLuca, or 
related regulations and Court decisions.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, the preponderance of the medical 
evidence supports a finding that disability associated with 
right and left knee chondromalacia is not manifested by 
symptoms approximating the criteria for the next higher 
ratings provided by the diagnostic codes applicable to the 
rating of disability from knee disorders, as discussed above.  
Therefore, the veteran is not entitled to a rating in excess 
of 10 percent for right or left knee chondromalacia in the 
context of 38 C.F.R. § 4.7.

The Board has also considered entitlement to higher ratings 
on an extraschedular basis.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2003).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
assignable for more severe manifestations of knee disorders, 
but the clinical evidence in the record does not show such 
manifestations.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for his service connected knee disabilities.  Also, 
there is no evidence that his knee disabilities are otherwise 
so severe as to markedly interfere with employment and to 
render impractical the application of regular schedular 
standards.  Therefore, the Board concludes that the veteran 
is adequately compensated by application of regular schedular 
standards and that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.

Finally, the Board has considered the doctrine of benefit of 
the doubt and concludes that it does not provide a basis for 
the assignment of a higher rating in this case.  That 
doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  In this case, however, the evidence is not in 
relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule must be applied only when 
the evidence is in relative equipoise).

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the RO's 
February and June 1999 rating decisions, the August 2000 
statement of the case, and the April 2001 supplemental 
statement of the case which contained the applicable 
provisions of the VCAA.  In a letter to the veteran dated in 
May 2003, the RO informed him that additional evidence and 
information was needed, including evidence of increased 
severity of his knee disabilities, and identifying 
information of treatment for the disabilities.  The veteran 
did not respond to the letter with any indication that there 
were additional sources of evidence pertinent to the claims 
being herein decided.

The veteran has been informed of the evidence needed to 
substantiate his claims and of the duties that the RO would 
undertake to assist him in developing his claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his substantive appeal, and the 
statements filed by him and on his behalf by his 
representative.  The RO has obtained treatment records 
identified by the veteran.  He has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2003), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.356(a) (2003).  The veteran has been afforded 
several VA orthopedic examinations during the pendency of his 
claim.  No further examinations are necessary to make a 
decision on his claim. 

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2003), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

Increased ratings for right and left knee chondromalacia are 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



